Per Curiam.

We adopt the findings and conclusions of the board. Respondent’s neglect in administering the estate, which caused damage to her clients, coupled with the violation of her previously stayed suspension, warrants an indefinite suspension. Cf. Disciplinary Counsel v. Boykin (1998), 82 Ohio St.3d 100, 694 N.E.2d 899, in which we noted the attorney’s previously stayed suspension in imposing an indefinite suspension for conduct that similarly included violations of DR 1-102(A)(5) and (6), and 6-101(A)(3).
*382We further adopt the recommendation of the board but modify it in order to account for respondent’s violation of her stayed six-month suspension, as well as our November 24, 1998 order revoking the stay. Respondent is hereby indefinitely suspended from the practice of law in Ohio. Because we have already found respondent in contempt of our July 1997 order and essentially revoked the stay in November 24, 1998, respondent’s indefinite suspension will commence six months following our November 24, 1998 revocation of the stay. In addition, any petition for reinstatement by respondent is conditioned upon (1) restitution to the complainants in the estate matter, (2) evidence establishing that respondent has received professional counseling or treatment for her depression and emotional problems and that she is emotionally fit to practice law, (3) completion of at least ten hours of approved continuing legal education on law office and practice management, and (4) payment of the costs and accrued interest specified in our November 24, 1998 order. Costs taxed to respondent.

Judgment accordingly.

Moyer, C.J., Douglas, Resnick, F.E. Sweeney, Pfeifer, Cook and Lundberg Stratton, JJ., concur.